CARLTON, Justice
(concurring specially)-
While I concur in the foregoing opinion, I do not agree that the burden should be on *510the Secretary of State to verify the list for the purpose of ascertaining that the required number of signers are registered voters. This burden should be on those circulating the petition and it should be their responsibility to have such list certified by the County Supervisor of Registration in each county where the petition is circulated as a condition precedent to the presentation to the Secretary of State.
ERVIN, C. J., and ROBERTS, ADKINS and BOYD, JJ., concur.